 STAGE EMPLOYEES IATSE LOCAL 41 (GREYHOUND EXHIBITGROUP)International Alliance of Theatrical Stage Employ-ees, Local #41 and Greyhound Exhibitgroup,Inc. and Carpenters District Council of Atlanta'and Vicinity, Carpenters Local Union #2281.Case 10-CD-30330 April 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 10 November 1983 by the Employer, allegingthat the Respondent, International Alliance of The-atrical Stage Employees, Local #41 (IATSE), vio-lated Section 8(b)(4)(D) of the National Labor Re-lations Act by engaging in proscribed activity withan object of forcing the Employer to assign certainwork to employees it represents rather than to em-ployees represented by the Carpenters. The hearingwas held 4 and 5 January 1984 before Hearing Of-ficer Stephen T. Constan.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe parties stipulated that the Company, an Illi-nois corporation, is engaged in the business ofbuilding exhibits for trade shows at its facility inAtlanta, Georgia, where it annually receives goods,products, and materials valued in excess of $50,000directly from points located outside the State ofGeorgia. We find that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that IATSE and the Carpentersare labor organizations within the meaning of Sec-tion 2(5) of the Act.1. THE DISPUTEA. Background and Facts of DisputeThe Employer began constructing and installingtrade show exhibits in the Atlanta, Georgia area inJanuary 1981 when it purchased the assets of an-other exhibit building company, Matrix. Prior tothe purchase Matrix had entered into collective-bargaining agreements with both IATSE and theCarpenters. The Employer became a party to bothagreements following its purchase of Matrix'sI The name of this Union appears as amended at the hearing.270 NLRB No. 68assets. The Employer's primary business consists ofconstructing custom designed exhibits for tradeshows, which it does at shops located in Atlantaand other cities. At all times material to the presentproceeding, the Employer's Atlanta shop employ-ees have been represented by the Carpenters.There is no dispute over the assignment of the in-shop construction work to employees representedby the Carpenters. Ancillary to its exhibit construc-tion business, the Employer installs, maintains, anddismantles the previously constructed exhibits attrade shows. At the time when the Employer pur-chased the assets of Matrix, the installation, mainte-nance, and dismantling work was performed pri-marily by employees represented by IATSE. InJuly 1982, however, the Carpenters notified theEmployer that failure to assign such work to em-ployees represented by the Carpenters was a viola-tion of its collective-bargaining agreement with theEmployer. Thereafter, the Employer began assign-ing a portion of the installation and dismantlingwork to employees represented by the Carpenters,i.e., its own shop employees. Since 1982 the Em-ployer has assigned some of this work to employ-ees represented by each Union. In October andagain in November 1983 an IATSE official threat-ened to strike the Employer if the Employer con-tinued to assign the exhibit installation, mainte-nance, and dismantling work to employees repre-sented by the Carpenters. He later confirmed thisthreat in a letter to the Board's Regional Office.On 10 November 1983 the Employer filed a chargealleging that IATSE had violated Section8(b)(4)(D) of the Act by making the threats tostrike.B. Work in DisputeThe work in dispute involves the unpacking, as-sembling, maintaining, and repacking of prefabri-cated itinerant exhibits and/or displays for tradeshows in the metropolitan Atlanta area.2C. Contentions of the PartiesThe Employer contends that the disputed workshould be awarded to its employees represented bythe Carpenters on the basis of their superior skillsand training, economy and efficiency of operations,the respective collective-bargaining agreements, jobimpact, and the Employer's preference. The Car-penters takes a position consistent with that of theEmployer.2 It is clear from the record that the work in dispute consists of un-packing, assembling, maintaining, disassembling, and repacking tradeshow exhibits previously constructed by the Employer irrespective ofwhether the exhibits are "itinerant" in the sense of moving from oneshow to another.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIATSE contends that the disputed work shouldbe assigned to employees whom it represents onthe basis of industry and area practice, the Employ-er's past practice, and job imphct. IATSE furtherdisputes the Employer's contentions concerningeconomy and efficiency of operations and the rela-tive skills of employees represented by the twoUnions.D. Applicability of the StatuteAs noted above, an IATSE representive twicethreatened to strike the Employer if the Employercontinued to assign any of the disputed work toemployees represented by the Carpenters. We findreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred and that there existsno agreed method for voluntary adjustment of thedispute within the meaning of Section 10(k) of theAct. Accordingly, we find that the dispute is prop-erly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementsIn 1979, before the Employer purchased theassets of Matrix, the Carpenters were certified bythe Board as the exclusive representative of Ma-trix's "shop employees." IATSE has never beencertified by the Board as the exclusive representa-tive of any of the employees of the Employer orMatrix. Because the certification of the Carpentersneither clearly includes nor clearly excludes em-ployees who perform the disputed work and thereis no relevant IATSE certification, we find that thefactor of certification does not favor an award ofthe disputed work to employees represented byeither Union.The collective-bargaining agreement between theEmployer and the Carpenters covers the Employ-er's "shop employees" and further provides thatthe jobs covered include "set-up, installation anddismantling of exhibits and exhibit materials." Thecurrent agreement between the Employer and theCarpenters is effective July 1982 through Novem-ber 1984.The collective-bargaining agreement between theEmployer and IATSE covers employees who"unpack, assemble, maintain and repack pre-fabri-cated itinerant exhibits and/or displays for tradeshows." The most recent IATSE agreement wasentered into by Matrix in February 1979, beforethe Employer purchased the assets of Matrix. Thatagreement expired 1 January 1984.Both collective-bargaining agreements arguablycover the work in dispute. However, where thereare two collective-bargaining agreements both ofwhich arguably cover disputed work, and one is ineffect while the other has expired, the Board hasfound that this factor favors an award of the workto employees represented by the union which hasthe currently effective agreement with the employ-er.3Accordingly, we find that the factor of collec-tive-bargaining agreements favors an award of thedisputed work to employees represented by theCarpenters.2. Company preference and past practiceThe past practice of the Employer in assigningthe disputed work is mixed. In January 1981 whenthe Employer purchased the assets of Matrix, ini-tially it continued the practice of that company inassigning the disputed work to employees repre-sented by IATSE. However, beginning in the latterhalf of 1982 the Employer began assigning suchwork to employees represented by the Carpenters.As of the time of the hearing the Employer was as-signing approximately 75 percent of the disputedwork to employees represented by the Carpentersand the remainder to employees represented byIATSE. In view of the fact that for a substantialperiod of time the Employer has assigned the dis-puted work to employees represented by eachUnion, the factor of past practice does not favor anaward to either group.At the hearing and in its brief the Employer ex-pressed its preference that the work in dispute beperformed by employees represented by the Car-penters. Accordingly, although we do not give itcontrolling weight, the factor of employer prefer-ence favors an award of the disputed work to em-ployees represented by the Carpenters.3. Relative skillsUncontroverted evidence adduced at the hearingestablishes that employees represented by the Car-penters have the skills required to perform the dis-: Longshoremen ILWU Local 54 (Hugo Neu Sales). 248 NLRB 775, 777(198(0)370 STAGE EMPLOYEES IATSE LOCAL 41 (GREYHOUND EXHIBITGROUP)puted work. The Employer's custom-built exhibitsoften require finishing or adaptation work, as wellas repairs, when they are being installed and main-tained on a trade show floor. The skills required toperform this work frequently include blueprintreading, woodcutting, pipefitting, and electricalwork. These are skills which are also required ofthe employees represented by the Carpenters intheir in-shop construction work. Further, since inmany cases the employees represented by the Car-penters have themselves constructed exhibits whichare then installed at a trade show, they have aworking familiarity with the exhibits that other em-ployees lack.The record establishes that employees represent-ed by IATSE, on the other hand, frequently lacksome of the skills required to install and maintainexhibits. Since the employees represented byIATSE are not regular employees of the Employerand do not perform in-shop work, but are referredfrom a hiring hall, the skill levels of these employ-ees vary widely. The record establishes that insome cases employees represented by IATSE havebeen unable to effectively read blueprints and per-form exhibit repair work. Further, they are re-quired to carry fewer and less sophisticated toolsthan are employees represented by the Carpentersand require closer supervision. Accordingly, wefind that the factor of relative skills favors anaward of the work in dispute to employees repre-sented by the Carpenters.4. Economy and efficiency of operationsThe evidence establishes that in several respectsit is more efficient for employees represented bythe Carpenters to perform the disputed work thanfor employees representd by IATSE to perform it.Thus, the fact that employees represented by theCarpenters are able to perform extensive repairwork on exhibits while those exhibits are at a tradeshow site saves the expense of shipping damagedexhibits back to the Employer's shop for repair.The record also establishes that the Employer'scustomers have sometimes expressed dissatisfactionwith work performed by employees represented byIATSE, while there is no evidence of similar dis-satisfaction with work performed by employeesrepresented by the Carpenters. Further, the Em-ployer is able to reduce the unproductive time ofits regular employees by assigning them to performthe installation, maintenance, and dismantlingwork, while it achieves no similar cost savingswhen it assigns that work to employees representedby IATSE. Accordingly, we find that the factor ofeconomy and efficiency of operations favors anaward of the work in dispute to employees repre-sented by the Carpenters.5. Area and industry practiceThe record establishes that, while employees rep-resented by the Carpenters have sometimes per-formed trade show display installation, mainte-nance, and dismantling work in the Atlanta metro-politan area, historically such work has been per-formed primarily by employees represented byIATSE. Accordingly, we find that the factor ofarea practice favors an award of the work in dis-pute to employees represented by IATSE. Therecord contains no evidence as the industry prac-tice outside the Atlanta area. Consequently, thefactor of industry practice is not helpful in deter-mining this dispute.6. Job impactThe Employer contends that an award of thedisputed work to employees represented by IATSEwould have a negative impact on jobs available foremployees represented by the Carpenters. Similar-ly, IATSE contends that an award of the disputedwork to employees represented by the Carpenterswould have an adverse job impact on employeesrepresented by it. However, the record does notclearly establish the effeci on jobs available withthe Employer of an award of the work to employ-ees represented by either Union. Accordingly, wefind that the factor of job impact is not helpful indetermining this dispute.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Car-penters are entitled to perform the work in dispute.We reach this conclusion relying on the fact thatthere is a current collective-bargaining agreementbetween the Employer and the Carpenters cover-ing the work in dispute, while the agreement be-tween the Employer and IATSE has expired; theEmployer's preference is to assign the work to em-ployees represented by the Carpenters; the Carpen-ters has relatively greater skills for performing thework; and an award of the disputed work to theCarpenters will promote economy and efficiency ofthe Employer's operations.4In making this deter-mination, we are awarding the work to employeesrepresented by the Carpenters, not to that Union orits members. The determination is limited to thecontroversy that gave rise to this proceeding.' We find that these factors, especially the scope of the work. employ-ee skills, and economy and efficiency. distinguished this case from Car-penters Local 1229 (Shcpard Dccoraoing), 194 NLRB 640 1971).371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Greyhound Exhibitgroup, Inc.,represented by Carpenters District Council of At-lanta and Vicinity, Carpenters Local Union #2281,are entitled to perform the work of unpacking, as-sembling, maintaining, and repacking of prefabri-cated itinerant exhibits and/or displays for tradeshows in the metropolitan Atlanta area.2. International Alliance of Theatrical Stage Em-ployees, Local #41, is not entitled by means pro-scribed by Section 8(bX4)(D) of the Act to forceGreyhound Exhibitgroup, Inc., to assign the disput-ed work to employees represented by it.3. Within 10 days from this date, InternationalAlliance of Theatrical Stage Employees, Local #41shall notify the Regional Director for Region 10 inwriting whether it will refrain from forcing theEmployer, by means proscribed by Section8(b)(4)(D), to assign the disputed work in a mannerinconsistent with this determination.372